Citation Nr: 0306736	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  95-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of fractures, left distal radius and carpal 
scaphoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1988 to February 
1993.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1994 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In pertinent part, the RO's 
decision granted service connection for residuals of 
fractures, left wrist, and assigned an initial noncompensable 
evaluation for that disability.  The veteran submitted a 
timely substantive appeal as to the initial evaluation.  
Jurisdiction of the claims file was transferred to the 
Chicago, Illinois RO, during the pendency of the claim.  The 
veteran continued her appeal after a May 1998 rating decision 
of the Chicago, Illinois RO increased the initial evaluation 
to 10 percent.

In December 1998, the Board denied entitlement to an initial 
evaluation in excess of 10 percent for residuals of the 
service-connected left wrist fracture residuals.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
July 1999, the Court vacated that part of the Board's 
decision that denied an evaluation in excess of 10 percent 
for residuals of a fracture of the left wrist.  In April 2000 
and in October 2000, the Board remanded the claim for 
additional development.  The claim again returns to the 
Board.

The Board refers to the RO for appropriate action the matter 
of the veteran's entitlement to a temporary total 
convalescent rating under 38 C.F.R. § 4.30 following December 
2002 surgery with an incompletely healed surgical wound and 
immobilization of the wrist joint.  Further, future 
examination of the service-connected disability may be in 
order for evaluation of the post-surgical disability.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran is right-handed.

3.  The veteran's left wrist fracture residuals are 
manifested by demonstrated instability of the distal radial 
ulnar joint, avulsion of the dorsal and ulnar attachments of 
the triangular fibrocartilage complex, resulting in some 
limitation of motion, pain with motion, pain with use, 
diminished grip strength, and inability to hold weight in the 
left hand, and there was diminished sensation in the 
distribution of the radial nerve on the dorsum of the hand, 
possibly linked to insertion of surgical pins, but the 
veteran's distal radial ulnar joint disability is not 
manifested by atrophy of muscles in the hand, damage to 
cartilage, or arthritic changes.  


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for 
residuals of the left (minor) distal radius and carpal 
scaphoid fractures are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5210-5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the residuals of a left wrist 
fracture are more disabling than the assigned initial 10 
percent evaluation reflects.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The 
VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence.) 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

By the discussion in a statement of the case (SOC) provided 
to the veteran in May 1995 and the discussion in a 
supplemental statement of the case (SSOC) provided to the 
veteran in May 1998, and by the discussion in Board decisions 
issued in December 1998, April 2000, and October 2000, the 
veteran was advised of the evidence required for a higher 
initial rating for left wrist fracture residuals and of the 
evidence needed to substantiate a higher evaluation.  

In a January 2002 letter, the veteran was advised of the 
evidence which would establish entitlement to an increased 
evaluation.  The RO advised the veteran as to the types of 
evidence that might be relevant and advised her of her 
responsibility to submit or identify relevant evidence.  The 
RO advised the veteran of VA's duty to assist her in 
obtaining identified evidence and advised her of the actions 
taken by the RO to assist her in her claim.

By a letter issued in October 2002, the Board specifically 
advised the veteran of enactment of the VCAA and of VA's 
duties under that Act, including the duty to notify her of 
evidence needed to substantiate her claim, and the duty to 
advise her as to her responsibility and VA's responsibility 
in obtaining additional evidence.

By a letter issued in March 2003, the Board advised the 
veteran that additional evidence had been received since the 
RO issued the most recent SSOC in February 2002, and 
described the additional evidence received.  The Board 
afforded the veteran an opportunity to comment on the 
additional evidence or to submit additional evidence for 
argument.  

The claims files establish that the duties to inform the 
veteran of the evidence necessary to substantiate her claims, 
to notify her regarding her responsibility and VA's 
responsibility for obtaining such evidence, and the duty to 
assist the veteran in developing the facts of the claim, 
including as specified in the VCAA, have been met in this 
case.

Factual background

Historically, service medical records, including the December 
1992 report of a Medical Evaluation Board, reflect that the 
veteran sustained a fall from a tank truck. She sustained a 
nondisplaced fracture of the scaphoid, left wrist and a 
comminuted intra-articular fracture of the left distal 
radius.  That fracture required reconstructive surgery and 
pinning of bone fragments without bone grafting.  The service 
medical records establish that the veteran was right-handed.  

On VA examination conducted in December 1993, the veteran 
reported subjective complaints of discomfort in the left 
wrist, particularly with pronation- and supination-type 
movements.  She was able to dorsiflex the left wrist to 60 
degrees and had ulnar flexion to 50 degrees.  The examiner 
concluded that the veteran had a history of fracture of the 
carpal scaphoid and left radius with some persistent symptoms 
but with complete range of motion.  By a rating decision 
prepared in June 1994 and issued to the veteran in July 1994, 
the RO evaluated the residuals of the veteran's fractures, 
left distal radius and carpal scaphoid, as noncompensable 
under Diagnostic Codes 5299-5215.

In a September 1994 notice of disagreements, the veteran 
stated that she did, in fact, have limitation of motion of 
the left wrist and loss of grip strength in the left hand.

VA treatment records dated in April 1995 reflect that the 
veteran's left ulnar styloid was tender and there was pain 
with ulnar and radial deviation.  

On VA examination conducted in June 1997, the veteran had 
subjective complaints of diminished grip strength and 
inability to carry more than minimal weight in the left hand.  
The veteran reported difficulty with all activities requiring 
two hands, such as doing laundry or taking out a trashcan.  
The veteran reported that residuals of the left wrist 
fracture made it impossible for her to participate in 
athletics and interfered with driving.  

Grip strength of the left hand was 2/5 in comparison to grip 
strength of 5/5 in the right hand.  The veteran had left 
wrist pain when attempting a gripping motion or with 
prolonged gripping.  The veteran was unable to grip 
sufficiently to resist extraction of the fingers from her 
left hand; in contrast, the veteran was able to resist 
extraction of the fingers from the right palm.  Dorsiflexion 
of the left wrist was to an end point of 60 degrees, with 
pain beginning at approximately 40 degrees.  Ulnar flexion 
was to 60 degrees with pain at the end point.  Ulnar 
deviation was to 40 degrees without pain.  Radial deviation 
was to 20 degrees with pain over the distal ulnar left wrist.  
There was loss of sensation in the dorsum of the left hand.  
On radiologic examination, a non-united ulnar scaphoid 
fragment was noted, in addition to the healed left distal 
radial fracture.  The examiner concluded that there was 
incomplete ankylosis with pain in the left wrist.  

On VA examination conducted in May 2000, the veteran reported 
that she dropped small objects easily from the left hand and 
was unable to lift anything with weight using the left hand.  
She was unable to type with her left hand.  She used a splint 
when she did any lifting with the left hand.  She was unable 
to drive a car with a stick shift because she was unable to 
use the left hand to handle the steering wheel when shifting 
with the right hand.  There was no visible difference in the 
size of the wrist said; both wrists measured 16 centimeters.  
Dorsiflexion of the left wrist was to 30 degrees compared 
with 80 degrees of dorsiflexion in the right hand.  Ulnar 
flexion on the left was 45 degrees, compared to 80 degrees of 
ulnar flexion on the right.  Radial deviation on the left was 
to 20 degrees, compared with 30 degrees in the right hand.  
Ulnar deviation was 25 degrees for both the left and right 
wrists.  Pronation and supination of both forearms was equal 
at 80 degrees.  

The veteran complained of pain over the distal radial ulnar 
joint during extremes of pronation and supination on the 
left.  The left hand grip was rated as 2/5 compared to 5/5 in 
the right hand.  The examiner stated that the veteran's 
previous x-rays showed a fibrous union of the distal ulnar 
styloid and stated that a fibrous union was not uncommon.  
The examiner concluded that the fibrous union of the ulna was 
not causing the symptoms.  The examiner opined that articular 
cartilage damage might explain the veteran's symptoms, which 
included weakness and fatigability, but not loss of 
coordination.  The examiner concluded that there was no 
evidence of arthritis.  

In a January 2001 addendum to that examination report, the 
examiner stated an opinion that a combination of the fracture 
and ligament injury to the left wrist produced limitation of 
motion, decreased function, and symptoms, but that the non-
union or fibrous union of the left ulnar styloid did not 
produce any additional functional limitation.

May 2002 VA outpatient clinical records reflect that the 
veteran complained of left wrist pain with minimal lifting or 
activity.  The note reflects that an orthopedic surgeon 
advised wrist joint fusion.

On VA examination conducted in August 2002, the examiner 
commented that a normal styloid non-union was diagnosed but 
this did not appear to be the focus of her complaint.  
Intermittent bracing, but no other specific treatment, was 
recommended.  Range of motion of extension to 60 degrees, 
flexion to 70 degrees, ulnar deviation to 25 degrees and 
radial deviation of 15 degrees was noted in the wrists 
bilaterally.  There was full digital motion.  There was no 
swelling or deformity of the wrist.  There was no tenderness 
over the ulnar styloid non-union, over the "snuffbox", or the 
scapholunate interval.  The examiner concluded that the cause 
of the veteran's pain was undetermined.  A bone scan 
conducted in October 2002 disclosed a small area of intense 
uptake on the dorsal aspect of the distal left radius.  

A VA outpatient treatment note dated in November 2002 
disclosed an unstable distal radial ulnar joint.  The 
examiner recommended arthroscopy and exploration.

On examination conducted in November 2002, the skin on the 
left wrist was healthy, with 9 small scars.  The veteran 
reported no pain or itching of any of the scars.  The veteran 
complained of continued pain in the left wrist over the 
dorsum with any activity following left wrist surgery in 
1992.  The veteran reported that the pain worsened with use 
and was relieved with rest and with use of a brace.  The 
examiner noted that the veteran had recently been seen by a 
hand specialist and a diagnosis of distal radial ulnar joint 
instability had been assigned. 

Activities requiring wrist manipulation, such as typing or 
driving, resulted in persistent discomfort unrelieved except 
by non-use of the joint.  The veteran had extension to 60 
degrees, flexion to 70 degrees, ulnar deviation to 20 
degrees, and radial deviation of 10 degrees.  There was 
diminished sensation in the radial distribution of the left 
hand, thought possibly to be related to pinning of that hand.  
The examiner stated that, with the elbow flexed at 
approximately 135 degrees, instability of the distal 
radioulnar joint of the left elbow was clearly demonstrated 
in comparison to the right side, with increased excursion on 
both ulnar and dorsal translation of the ulnar head.  The 
examiner concluded that the diagnosis of instability of the 
distal radioulnar joint of the left wrist explained the 
veteran's persistent discomfort and the many years of 
complaints regarding that articulation.  Surgical 
reconstruction of the articulation was planned.  

Records of a VA hospitalization in December 2002, including 
an operative summary, reflect that the veteran underwent 
surgical reconstruction of the left wrist.  The operative 
summary reflects intraoperative findings of avulsion of the 
dorsal and ulnar attachments of the triangular fibrocartilage 
complex, but no cartilage damage and no arthritic changes.  
January 2003 outpatient clinical notes reflect that the 
veteran was to return for pin removal and conversion to a 
short arm cast to be worn for four weeks.
Applicable laws and regulations/Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The evaluation at issue in this case follows the original 
grant of service connection for the left wrist disability.  
Thus, the evidence to be considered is not limited to the 
evidence reflecting the current severity of the disorder.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Rather, in 
cases where a veteran has disagreed with an assigned initial 
disability evaluation, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, or 
"staged" ratings.  

However, in this case, the evidence reflects that the 
veteran's complaints of pain have been essentially unchanged 
since the time of her surgery in 1992.  The evidence suggests 
some increased severity of symptoms over the years, but it is 
difficult to determine whether the veteran actually had an 
increased severity of symptoms or whether more complete and 
thorough examinations disclosed symptoms more accurately.  In 
any event, as the most complete description of the veteran's 
left wrist disability is reflected in the report of the VA 
examination conducted in November 2002.  The Board assumes 
that the symptoms described in that report were present 
during the entire period to be evaluated, as that 
interpretation of the evidence is most favorable to the 
veteran.

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not prohibit consideration 
of higher ratings based on functional limitations.  Id.  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Limitation of motion of the wrist is evaluated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215.  Normal 
wrist dorsiflexion (extension) is 0 degrees to 70 degrees; 
normal palmar flexion is 0 degrees to 80 degrees; normal 
ulnar deviation is 0 degrees to 45 degrees; and normal radial 
deviation is 0 degrees to 20 degrees.  See 38 C.F.R. § 4.71, 
Plate I.  The veteran's range of motion of the left wrist in 
this case is near the ranges defined as normal, although she 
has pain with motion and use.  In any event, a 10 percent 
evaluation, the evaluation currently assigned, is the maximum 
schedular evaluation available under DC 5215.  As the veteran 
contends that she is entitled to an initial evaluation in 
excess of 10 percent, the Board must consider whether the 
residuals of the left wrist fractures may be evaluated under 
any other diagnostic code. 

Traumatic arthritis or degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes, for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joints is not compensable under the specific 
code, a 10 percent rating is for assignment where there is 
evidence of arthritis and some limitation of motion.  
38 C.F.R. § 4.71a, DCs 5010-5003.  In this case, the veteran 
has already been assigned a compensable evaluation under DC 
5215, a diagnostic code based on limitation of motion, so a 
separate, compensable evaluation for arthritis would not be 
available, even if arthritis were present.  However, the 
evidence does not establish a diagnosis of arthritis.  An 
increased initial evaluation in excess of 10 percent is not 
available under DC 5003.  

The Board has considered what other diagnostic codes might be 
applicable.  The medical evidence establishes that the 
veteran has significant, near normal, motion of the wrist, 
despite limitations due to pain.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  DC 5214, which provides evaluation 
when wrist disability is manifested by ankylosis, with the 
evaluation depending on the position in which the joint is 
fixed, would be applicable in this case only by analogy, as 
the evidence establishes that the veteran does not have 
ankylosis of the left wrist.  However, there is no specific 
diagnostic code which sets forth criteria for evaluation of 
an unstable wrist.  If DC 5214 were to be applied in this 
case by analogy, it would appear that the veteran's symptoms 
of instability, with decreased grip strength and pain on use, 
would be most analogous to ankylosis in a favorable position.  
Favorable ankylosis of the minor wrist warrants a 20 percent 
evaluation under DC 5214.  

The Board has considered whether DC 5210 is applicable.  That 
DC provides criteria for evaluation of nonunion of the radius 
and ulna, with flail false joint.  In this case, although 
some instability was demonstrated, the only non-union 
diagnosed was of a fragment of the ulnar scaphoid.  There was 
fibrous union of the ulnar styloid and a healed left distal 
radial fracture, with no false flail joint.  DC 5210 is not 
applicable, even by analogy, because there is no non-union of 
either the radius or of the ulna with false flail joint.

DC 5211 provides criteria for evaluation of impairment of the 
ulna.  For purposes of information only, the Board notes that 
the ulna is the inner and larger bone of the forearm, on the 
side opposite the thumb; it articulates with the radius and 
the bones of the carpus (wrist) at the distal end.  Dorland's 
Illustrated Medical Dictionary 1772 (28th ed. 1994).  In this 
case, the evidence reflects that there is instability of the 
distal articulation of the radius and ulna.  As the distal 
articulation of the ulna with the radius is in the lower half 
of the ulna, it appears that the criteria for nonunion of the 
ulna, in the lower half, could be applied by analogy in this 
case.  Under DC 5211, a 20 percent evaluation is warranted 
for non-union of the minor ulna in the lower half.

Impairment of the radius is evaluated under 38 C.F.R. § 
4.71a, DC 5212.  That DC provides a 20 percent evaluation is 
warranted for nonunion of the lower half of the minor radius, 
where there is no loss of bone substance or deformity.  It 
appears this evaluation could, by analogy, be applied in this 
case, since it is the triangular complex allowing 
articulation of the lower half of the radius with the ulna 
that is unstable.  However, an evaluation in excess of 20 
percent would not be warranted, because the criteria for a 30 
percent evaluation for non-union of the minor radius requires 
evidence of bone loss or deformity.  In this case, the 
medical evidence establishes that there is no bone or 
deformity.  Multiple radiologic examinations have been 
conducted, and no abnormality, such as bone loss or deformity 
of either the radius or ulna was disclosed.  Rather, a June 
1997 x-ray noted a healed left distal radial fracture.  Thus, 
an increased initial evaluation to 20 percent could be 
assigned under DC 5212, but no higher evaluation.

Under DC 5213, limitation of supination of either forearm to 
30 degrees or less warrants a 10 percent evaluation.  An 
evaluation in excess of 10 percent requires evidence that 
pronation is lost beyond the last quarter of the arc.  
However, the medical evidence establishes that the veteran 
has range of both pronation and supination to 80 degrees, 
although the motion caused wrist pain.  Thus, an evaluation 
in excess of 10 percent is not available under this DC.

A Note to DC 5213 specifies that "In all the forearm and 
wrist injuries, codes 5205 through 5213, multiple impaired 
finger movements due to tendon tie-up, muscle or nerve 
injury, are to be separately rated and combined, not to 
exceed rating for loss of use of hand."  DC 5213.  However, 
in this case, the evidence establishes that the veteran has 
full range of finger motion, although strength of that motion 
was impaired due to instability of the left wrist. 

 In this case, the operative report establishes that the 
veteran had avulsion of two ligaments, and the resulting 
instability was manifested by lack of strength with some 
finger movements.  The evidence reflects that the veteran is 
able to grip with her left hand, but there is weakness, with 
a grip strength of 2/5, as compared to 5/5 in the right hand, 
and she is unable to grip the fingers with sufficient 
strength to prevent extraction of the fingers from the palm.  
Thus, the diagnostic codes used to evaluate amputation or 
ankylosis, DCs 5216 to 5219, or limited motion preventing 
flexion of the tips of the fingers to within 2 inches of the 
median transverse fold of the palm, are not applicable.  The 
evidence reflects that the veteran had full range of motion 
of the fingers of the left hand, but that strength in that 
hand was impaired.  

The Board concludes that it is more appropriate to evaluate 
the veteran's left wrist fracture residuals under either DCs 
5211, 5212, or 5215.  Consideration of the veteran's left 
wrist fracture residuals under DCs 5211, 5212, or 5215 
warrants an increased evaluation to 20 percent under any of 
these Diagnostic Codes, by analogy.  The Board concludes that 
only one 20 percent evaluation is applicable, because the 
same symptomatology, instability causing pain with motion or 
use of the left wrist, is evaluated under each of these 
diagnostic codes.  The Board is unable to find any symptom or 
medical finding which would warrant a separate compensable 
evaluation under one of the potentially applicable codes 
which does not overlap with the symptomatology which would 
warrant the 20 percent evaluation under the other applicable 
codes.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
The criteria for assignment of several ratings under DCs 
5211, 5212, and 5215 are not met.  

The Board has considered whether an initial evaluation in 
excess of 20 percent might be warranted under any other 
diagnostic code.  There is no evidence that the veteran has 
limitation of motion of the elbow.  The evidence, in fact, 
establishes that the veteran has flexion and extension of the 
elbow from 0 to 135 degrees, so an evaluation in excess of 20 
percent would not be warranted under DCs 5205, 5206, 5207, 
5208, or 5209, which provide criteria for evaluating 
disability due to ankylosis or limitation of motion or flail 
joint of the elbow.  

The Board has considered whether the veteran is entitled to a 
separate compensable evaluation for scars which are residual 
to treatment of her left wrist disability.  Medical evidence 
establishes that the veteran has at least nine surgical scars 
as residuals of the wrist fractures.  Tender and painful 
scarring warrants a 10 percent evaluation.  38 C.F.R. § 
4.118, DC 7804 (2002, prior to August 30, 2002).  Here, 
however, the November 2002 VA examination report reflects 
that there was no tenderness, pain, or any other 
symptomatology at the site of any of these scars.  Moreover, 
the voluminous VA clinical records associated with the claims 
file are devoid of any medical evidence that the veteran has 
ever complained of any scar symptomatology.  

The Board notes that rating criteria used to evaluate skin 
disabilities were revised during the pendency of the 
veteran's claim, effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  Revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC 3-2000.  Under the revised criteria, 
an unstable scar, where there is frequent loss of skin 
covering the scar, or a painful superficial scar, may be 
evaluated as 10 percent disabling.  DCs 7803, 7804.  The 
Board has also considered whether there is any evidence which 
might warrant a more favorable result under the revised 
criteria.  However, in the absence of clinical evidence of 
any scar symptomatology, the Board concludes that application 
of the revised rating criteria would not result in a 
separate, compensable evaluation for disability due to scars.  

The Board has also considered whether diagnostic codes 
applicable to evaluation of disability from neurological 
disorders might be applicable to warrant a separate, 
compensable evaluation.  However, in this case, the examiners 
have provided opinions that there is no nerve damage, 
although the veteran has a mild loss of sensation in the 
distribution of the radial nerve on the dorsum of the hand.  
This finding is not, however, sufficient to support 
assignment of a compensable evaluation.  In particular, the 
examiners have noted that the loss is sensory only, and that 
the veteran retains sensation in the hand from the 
distribution of other nerves.  

Because the Board has determined that the veteran is entitled 
to an increased initial evaluation of 20 percent for the 
residuals of her left wrist fracture, the agency of original 
jurisdiction has not had an opportunity to consider whether 
the veteran might be entitled to an extraschedular evaluation 
in excess of 20 percent.  However, the evidence reflects that 
the veteran has been hospitalized only once during the many 
years of the pendency of this appeal for treatment of the 
service-connected left wrist fracture residuals.  The veteran 
has stated that the service-connected disability made it 
difficult to perform some aspects of her employment, such as 
lifting or holding objects in the left hand, and typing.  
This evidence would be consistent with the 20 percent 
evaluation assigned by the Board.  The veteran has not 
indicated that she was unable to obtain or retain employment 
as a result of these manifestations of left wrist disability.  
She has indicated that she was no longer able to participate 
in some forms of athletics, such as softball and basketball, 
but the evidence of record establishes that she found other 
sports that she could participate in, as the evidence 
establishes that she injured her right shoulder playing 
volleyball.  

The evidence does not establish that the severity of the left 
wrist disability at issue otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An increased initial evaluation to 20 percent is granted, 
subject to laws and regulations governing effective dates of 
monetary awards; the appeal is granted to this extent only.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

